ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_09_FR.txt. OPINION DISSIDENTE DE M. GROS

Je regrette de ne pouvoir me rallier à l’avis de la Cour, tant en ce qui
concerne certains problèmes de caractère préliminaire que sur le fond
et j'indiquerai les motifs de ce désaccord.

1. La Cour a rendu quatre ordonnances, de manière préliminaire, sur
des questions concernant la composition de la Cour; ayant voté contre
deux de ces ordonnances, je dois exposer les raisons de ce vote. Il s’agit
en premier lieu d’une ordonnance n° 3 du 26 janvier 1971 visant l’article
48 du Statut et rejetant une objection soulevée contre un membre de la
Cour, par dix voix contre quatre, sans indication de motifs. La deuxième
ordonnance sur laquelle je ferai des observations est celle du 29 janvier
1971, visant les articles 31 et 68 du Statut et l’article 83 du Règlement
et rejetant une demande de désignation de juge ad hoc par le Gouverne-
ment sud-africain, par dix voix contre cinq, sans indication de motifs et
accompagnée de deux déclarations communes, l’une de trois juges, l’autre
de deux juges.

2. La Cour a dit: «c’est à la Cour elle-même et non aux Parties qu'il
appartient de veiller à l’intégrité de la fonction judiciaire de la Cour»
(C.LJ. Recueil 1963, p. 29). Même si l’un des gouvernements représentés
dans la procédure n’avait pas soulevé le problème tranché par l’ordon-
nance n° 3 du 26 janvier 1971, application de son Statut eût obligé la
Cour à l’examiner. Le respect des dispositions de son propre Statut est une
obligation rigoureuse, comme le souligne la décision de la Cour en 1963.

3. A la séance du Conseil de sécurité du 4 mars 1968 (S/PV. 1395), le
représentant du Pakistan, parlant au nom des coauteurs du projet de
résolution S/8429 concernant la Namibie, qui devint la résolution 246
(1968) du Conseil de sécurité, a déclaré:

« Les sept coauteurs reconnaissant avec gratitude la coopération
constructive qui leur a été accordée par les ambassadeurs ... et ...
Vimportante contribution qu’ils ont fournie à l’élaboration de ce
projet de résolution. » (P. 33-35.)

La première personne mentionnée est devenue depuis membre de la
Cour; or, la résolution 246 (1968) du 14 mars 1968, dans son préambule,
tient compte de la résolution 2145 (XXI) de l’Assemblée générale « par
laquelle l’Assembiée générale des Nations Unies a mis fin au Mandat de
l'Afrique du Sud sur le Sud-Ouest africain et a assumé la responsabilité
dirécte au (sic) Territoire jusqu’à son indépendance » (S/PV. 1397 du 14
mars 1968, p. 6-10). Les procès-verbaux contiennent également des résu-

311
324 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

més de plusieurs interventions de cette même personne, certaines fort
développées, sur le problème de fond aujourd’hui réglé par la Cour (voir
S/PV. 1387, p. 61 à 67; S/PV. 1395, p. 43 et 47; S/PV. 1397, p. 16-20).

4. Tels sont les faits. La pratique de la Cour était, jusqu'alors, d’exami-
ner dans chaque cas de ce genre si l’article 17 du Statut était applicable
et de rechercher s’il s'agissait d’une participation active d’un juge, avant
son élection, dans une question dont la Cour était saisie (cf. Stauffenberg,
Statut et Règlement de la Cour permanente de Justice internationale, 1934,
p. 76, qui cite une décision de la Cour, à sa vingtième session, retenant
qu'un juge n’avait pas pris une «part active» au traitement de l’affaire
par le Conseil de la SdN). C’est en application de ce principe qu’un juge
décida de ne pas siéger dans l'affaire Anglo-Iranian Oil Co., ayant repré-
senté son pays au Conseil de sécurité lorsque celui-ci avait été saisi de la
réclamation du Royaume-Uni contre l'Iran, et que la Cour s’est déclarée
d’accord sur cette décision (C.Z.J. Annuaire 1963-1964, p. 100).

La lecture des procès-verbaux cités au paragraphe 3 ci-dessus ne laisse
aucun doute sur le caractère et le fond des positions prises par le re-
présentant aujourd’hui juge quant à la révocation du mandat du fait de
la résolution 2145 (XXI); or cette résolution est la question fondamentale
de la présente affaire puisqu'il s’agit d’en déterminer les conséquences
juridiques. Il faut donc constater que la pratique a été changée par l’or-
donnance n° 3 du 26 janvier 1971 et que le critère de la participation
active n’est plus retenu par la Cour.

Dans la présente affaire il s’agit en effet, non pas de participation à la
rédaction d’un texte conventionnel de portée générale mais de l’expression
d’opinion sur le statut international du mandat après et en fonction de la
révocation prononcé dans la résolution 2145 (XXI), ce qui est le point
de droit à la base de la présente affaire. Ainsi le représentant au Conseil
de sécurité s’est prononcé sur le fond de l’affaire après la date critique
d'octobre 1966. Il n’y a donc aucun rapport avec des précédents cités
dans l’avis (par. 9) où des juges avaient contribué à la rédaction de traités
internationaux applicables dans des affaires nées bien ultérieurement et
auxquelles ils n’avaient pris aucune part.

La décision de la Cour contredit le principe formellement exprimé dans
Particle 17 du Statut selon lequel le juge ne doit pas prendre part au
règlement d’une affaire dans laquelle il est antérieurement intervenu à
un autre titre. Cet article applique d’ailleurs un principe généralement
admis de l organisation judiciaire qui répond à un souci évident de bonne
justice. La nouvelle interprétation qui lui a été donnée n’est donc pas
justifiable.

5. Je dois exposer maintenant les raisons pour lesquelles j’estime que

312
325 NAMIBIE (S.-O, AFRICAIN) (OP. DISS. GROS)

l’article 68 du Statut et les articles 82 et 83 du Règlement auraient dû être
appliqués d’une manière différente de celle que la Cour a adoptée dans
son ordonnance du 29 janvier 1971.

L’ordonnance du 29 janvier 1971 rejetant la demande de juge ad hoc
fut rendue après une audience à huis clos tenue le 27 janvier, où les ob-
servations du Gouvernement sud-africain furent entendues. Avec mes
collègues sir Gerald Fitzmaurice et M. Petrén, j'avais réservé le droit
d’exposer les raisons de notre dissentiment qui, touchant le fond sous
certains aspects, ne pouvaient être indiquées au moment où était publiée
l’ordonnance qui n’en avait pas tenu compte. La Cour a définitivement,
le 29 janvier 1971, matérialisé son interprétation des articles pertinents
du Statut et du Règlement par le refus de juge ad hoc, question sur la-
quelle il n’était plus dès lors possible de revenir, mais sans faire connaître de
motivation pour l’ordonnance de rejet. Il est nécessaire, s’agissant d’une
interprétation de règles obligatoires pour la Cour, d’en examiner les
motifs.

Un refus de juge ad hoc n’est justifié que si les conditions juridiques
mises à l’exercice de la faculté de demander une telle désignation ne sont
pas réunies. La Cour n’a pas en effet, en cette matière, une liberté de
choix et l’article 83 du Règlement est formel; s’il y a, dans une procédure,
d’avis consultatif, «question juridique actuellement pendante entre deux
ou plusieurs Etats», la Cour doit appliquer l’article 31 du Statut con-
cernant la désignation d’un juge ad hoc demandé par un Etat non représen-
té sur le siège. Et la Cour devait «avant tout» (art. 82) se prononcer sur
ce problème juridique, ce qui n’a pas été fait, la question n’ayant pas été
traitée comme une question préliminaire à débattre et à trancher dans la
pleine connaissance de tous ses éléments, y compris ceux qui se rat-
tachaient à des questions de fond. II suffira de rappeler que la notion de
question préliminaire n’est pas nouvelle dans la procédure consultative et
qu'ileûtété naturel, vu les circonstances particulières de Paffaire, d’adopter
sur ce point une approche analogue à celle de la procédure contentieuse,
recommandée par l’article 68 du Statut. C’est un point que la Cour a
rencontré notamment dans l’avis sur les Jugements du Tribunal adminis-
tratif de l'OIT sur requête contre l'Unesco (C.I.J. Recueil 1956, p. 77);
l’objection à la juridiction de la Cour soulevée par la Pologne dans l’af-
faire du Statut international du Sud-Ouest africain (CI.J. Mémoires,
p. 153, par. 2) avait un caractère préliminaire comme celle de la Tchéco-
slovaquie dans l’affaire de l’Interprétation des traités de paix conclus avec
la Bulgarie, la Hongrie et la Roumanie (C.I.J. Mémoires, p. 204), où le
Gouvernement tchécoslovaque invoque précisément Particle 68 du
Statut et l’article 82 du Règlement pour demander à la Cour d’appliquer
la procédure des exceptions préliminaires. (Voir l’ordonnance de la
Cour permanente de Justice internationale en date du 20 juillet 1931 sur
la désignation de juges ad hoc dans l'affaire du Régime douanier entre I’ Al-
lemagne et l Autriche, décidant de façon préliminaire sur l’application de
l’article 71 du Règlement de la Cour permanente (actuellement art. 82)

313
326 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

et de l’article 31 du Statut, C.P.J.I. série A/B n° 41, p. 89; ainsi que l’avis
consultatif sur la Compatibilité de certains décrets-lois dantzikois avec la
constitution de la Ville libre, 1935, C.P.J.I. série A/B n° 65, p. 69, et
l'explication qu’en donne mon collègue sir Gerald Fitzmaurice dans son
opinion dissidente, annexe, par. 24). Aucun retard n’eût résulté d’un
examen préliminaire complet de la question, le délibéré pouvant se faire
en quelques séances et le délai qui eût séparé l’ordonnance de la plai-
doirie sur ce point, qui fut de deux jours, n’eût guère été prolongé. Traiter
le problème par ce rejet non motivé et sans l'examen adéquat est con-
fondre la notion de préliminaire et celle de prima facie. Une question
préliminaire est l’objet d’un examen complet et d’une décision finale; un
examen prima facie n’est jamais approfondi, par définition, et n’est l’objet
que d’une décision provisoire. Les articles 82 et 83 entraînent des déci-
sions irrévocables, comme on le voit dans la présente affaire.

6. Le fait que la Cour n’ait pas avant tout recherché s'il y avait ou
non question juridique pendante constitue un refus d’application d’une
disposition formelle du Règlement sur un problème de composition de la
Cour. Ce n’est pas une réponse de soutenir (par. 36 de l’avis) que, de
toute manière, la décision de refus de juge ad hoc réservait la question
de compétence de la Cour sur les points de fond; ce que l’article 82 inter-
dit de faire, en exigeant l'examen «avant tout» du point de droit, est de
fixer la composition de la Cour autrement que l’article 83 le prévoit et ce
n’est qu’en tranchant le point de droit par un examen juridique et une
motivation adéquate qu'il peut s’ensuivre un refus de juge ad hoc; non
pas l'inverse.

7. La manière dont le problème a été tranché constitue donc, à mon
sens, une violation du système général établi dans le Statut et le Régle-
ment, quel que soit l’avis qu’on puisse avoir sur la notion de question
juridique actuellement pendante. Mais je considère, en plus, que la pré-
sente affaire porte sur une question juridique actuellement pendante
(voir par. 37-45 infra), ce qui aurait di ouvrir une délibération sur la
désignation d’un juge ad hoc — ou éventuellement de plusieurs.

L’avis affirme l’existence d’une obligation juridique à l’égard d’Etats qui
n’ont jamais cessé d’affirmer que cette obligation n’existait pas. L’exis-
tence ou l’inexistence d’ obligations juridiques pour les Etats est la question
posée à la Cour; ce fut l’objet même de vives contestations dans les
débats à l’Assemblée générale et au Conseil de sécurité, d’après le dossier
de cette affaire (cf. par. 20-21 infra). D’aprés les déclarations des Etats
on constate qu’il y avait opposition de vues et forte hésitation sur le
droit applicable.

8. La Cour considère, dans l’avis, que la question n’est pas un différend
entre des Etats ni même entre l'Organisation et un Etat. C’est une vue
purement formelle des faits de la cause qui ne me paraît pas conforme aux
réalités. S'il est vrai qu’un avis est donné à l’organe qui a qualité pour le
demander et non pas aux Etats ({nterprétation des traités de paix, pre-

314
327 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

mière phase, C.I.J. Recueil 1950, p. 71), la présente demande d'avis a été
rédigée de telle manière qu’on demandait un avis sur «les conséquences
juridiques pour les Etats » et dans la réponse qu’elle apporte la Cour n’a
pas cherché à modifier cette formule, malgré son ambiguïté par rapport à
la règle indiquée par la Cour dans l’avis ci-dessus rappelé. Le déroulement
du débat oral devant la Cour comme le texte de l’avis de la Cour placent
l'Afrique du Sud dans la position de défendeur d’une manière difficile à
distinguer d’une procédure contentieuse. (Voir par. 133, sous-par. 1, et
les par. 118 et 129 rédigés comme des prononcés judiciaires en forme de
décision.)
9. La Cour a dit dans son arrêt du 21 décembre 1962:

«La simple affirmation ne suffit pas pour prouver l’existence d’un
différend, tout comme le simple fait que l’existence d’un différend est
contestée ne prouve pas que ce différend n'existe pas. » (C.J. Recueil
1962, p. 328.)

Il suffit de mettre, à la place de « différend », « question juridique actuelle-
ment pendante » pour établir que la Cour avait l'obligation d'approfondir
la question au-delà de la seule affirmation que les questions litigieuses
mettent bien en cause des Etats mais qu’il s’agit comme dans les avis de
1950, 1955 et 1956, de divergences de vues sur des points de droit, comme
dans presque toutes les procédures consultatives (par. 34).

10. Plutôt que des généralisations, il faut appliquer à la présente
affaire le critère adopté par la Cour en 1950 lorsqu'elle a déclaré qué
l’application des dispositions du Statut relatives à la procédure conten-
tieuse à une procédure consultative « dépend des circonstances particu-
lières à chaque espèce et que la Cour possède à cet égard un large pouvoir
d'appréciation » (C.I.J. Recueil 1950, p. 72).

Quelles sont donc les circonstances particulières de l’espèce qui auraient
pu déterminer la Cour à exercer ce «large pouvoir d’appréciation »? La
demande d’avis porte sur un problème de fond sur lequel s’opposent
l'Afrique du Sud et d’autres Etats; le fait que, parmi ces autres Etats, il y
ait des nuances sur certains points est sans pertinence, la question juridique
fondamentale pour tous, sans exception, étant la révocation du mandat,
opposée en tant que décision obligatoire à l’Afrique du Sud par certains
Etats, objet d’hésitations et de doutes pour d’autres; le but de la demande
d’avis est de faire connaître à la communauté internationale quelle est la
situation juridique actuelle du territoire de la Namibie (Sud-Ouest
africain), donc de déterminer le contenu d’un certain statut international.
C’est une autre façon de poser à nouveau la question portée devant la
Cour en 1950: «Quel est le statut international du territoire?» Telle
aurait pu être la demande, en précisant «après la résolution 2145 (XXI)
de l’Assemblée générale ».

Or toute réponse qui donne connaissance — aux Etats — de l'étendue
de leurs obligations à la suite de la résolution 2145 (XXI) règle non
seulement l’opposition de vues qui existe entre le titulaire du mandat

315
328 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

révoqué et les Etats qui ont provoqué, puis prononcé cette révocation,
mais elle tend à imposer certaine conduite à tous les Etats.

11. Ii ne suffit pas que le problème soit qualifié de «situation » pour que
les difficultés cessent. Comme la Cour l’a dit pour le différend, «la simple
affirmation ne suffit pas». En droit, la qualification «situation» par le
Conseil de sécurité est sans effet pour la Cour. Sans contester que l’affaire
de la Namibie soit et demeure pour le Conseil de sécurité une situation,
la Cour devait rechercher, pour décider de sa propre compétence si, en
dehors de ce qu’en a pensé le Conseil de sécurité, la demande d’avis du
29 juillet 1970 porte sur une question juridique actuellement pendante
entre Etats, ou non, au sens du Règlement de la Cour (ce que la Cour
avait fait dans son avis sur Interprétation des traités de paix conclus avec
la Bulgarie, la Hongrie et la Roumanie, première phase, C.I.J. Recueil 1950,
p. 72-74). Toute autre thèse ferait des organes politiques des Nations
Unies l’interprète, sans appel, du Règlement de la Cour.

12. La Cour était en présence d’une question juridique, à forte configu-
ration politique, ce qui est fréquent mais ne suffit pas pour écarter l’argu-
ment que le débat est fondamentalement juridique. L’objet du différend
est opposition de vues entre les Etats qui, par les procédures ouvertes
aux Nations Unies, ont poursuivi et ont obtenu la révocation du mandat
de l’Afrique du Sud sur le territoire du Sud-Ouest africain, d’une part,
et l’Afrique du Sud, d’autre part, qui s’oppose à cette révocation et aux
effets qu’elle pourrait avoir. La manière dont la demande d’avis a été
formulée ajoute à cette question fondamentale celle des effets pour tous
les Etats, c’est-à-dire même pour des Etats qui n’ont pas pris une part
active au développement de l’action au sein des Nations Unies; mais il
s’agit là de conséquences, comme le dit la demande, non de la question
juridique essentielle. Ceci apparaît de manière frappante dans la procédure
écrite et orale où le Gouvernement sud-africain a agi en défendeur,
répondant à des demandes et à de véritables conclusions présentées par
d’autres gouvernements (à l’exception de l’exposé écrit du Gouvernement
français qui s’apparente à une intervention d’amicus curiae).

13. Il existe une «opposition de thèses juridiques et d’intérêts entre le
défendeur et les autres Membres des Nations Unies...» disait la Cour en
1962 (affaires du Sud-Ouest africain, arrêt du 21 décembre 1962, C.I.J.
Recueil 1962, p. 345) et cette constatation n’est pas modifiée dans l’arrêt
de 1966 qui n’a pas rejeté les requêtes par le motif qu’il n’y aurait pas de
différend, mais uniquement sur la question de l’intérêt juridique des
demandeurs en matière de dispositions du mandat « relatives à la gestion ».
Il est donc impossible d’en déduire un refus de la Cour de se prononcer en
aucun cas sur des violations du mandat (on pourrait, au contraire,
remarquer l’aflusion faite dans l’arrêt de 1966, paragraphes 11 et 12, à
Particle 5 du mandat pour le Sud-Ouest africain et au droit pour chaque
Etat Membre de la Société des Nations d’agir pour en obtenir le respect,

316
329 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

ce qui reconnaît un intérêt juridique à prouver certaines violations du
mandat). L’avis répond, comme cela est montré par son contenu, au
souci exprimé, dans les débats au Conseil de sécurité précédant la de-
mande d’avis, de prouver que le mandat a été légalement révoqué, c’est-
à-dire, selon l'avis, une question juridique remontant aux origines du
mandat, apparue en tout cas devant la Cour dès 1950 comme nousle ver-
rons plus loin (infra, par. 25).

La Cour aurait pu être encouragée à admettre l'existence d’un véritable
différend entre Etats par la constatation que l’Assemblée générale elle-
même s’est prononcée dans sa résolution 1565 (XV) du 18 décembre 1960
sur «le différend qui oppose!’ Ethiopie, le Libéria et d'autres Etats Membres
à l’Union sud-africaine» (c’est moi qui souligne). Ne suffit-il pas en re-
prenant cette constatation de se demander, selon la formule de la Cour
dans l’avis du 30 mars 1950 sur l’nterprétation des traités de paix, si la
position juridique des Parties «ne saurait à aucun degré être compromise
par les réponses que la Cour pourrait faire aux questions qui lui sont
posées » (C.I.J. Recueil 1950, p. 72)? Dans le même sens, M. Koretsky
disait dans l’affaire de Certaines dépenses des Nations Unies, à bien des
égards comparable, que c'était «une espèce d’arrét, comme si [la Cour]
était saisie d’un cas concret » (C.I.J. Recueil 1962, p. 254).

14. Le fait qu’un organe politique des Nations Unies se saisit d’une
situation ne peut avoir pour effet juridique la disparition d’un différend
entre deux ou plusieurs Etats intéressés au maintien ou à la modification
de la situation. Ce sont deux plans différents et parallèles; l’un est la
manifestation d’un intérêt politiques des Nations Unies à faciliter le
règlement d’une situation d'intérêt général pour la communauté des Etats,
l’autre est la constatation de l’existence entre certains Etats d'intérêts
juridiques opposés qui leur donnent une place particulière dans l’appré-
ciation de la situation d'intérêt général. Naturellement le fait qu’il y ait
une opposition de vues juridiques ne dessaisit jamais le Conseil de
sécurité ou l’Assemblée générale des droits qu’ils tiennent de la Charte de
prendre en considération la situation telle qu’elle se présente. Mais, de la
même manière, il est impossible d'admettre que la seule évocation d’une
situation générale par les organes politiques des Nations Unies fasse
disparaître l’élément-différend entre Etats, s’il en existe un à la base de
cette situation générale, alors précisément que ce cas est prévu par le
Règlement de la Cour. C'est pourquoi, dans chaque cas, se pose la
question de savoir si Pon est en présence ou non d’un véritable différend.
Sinon l’article 82 et l’article 83 du Règlement sont dépourvus de sens,
alors que leur but est d’assurer les Etats que, si un avis est demandé à
propos d’une question juridique les opposant, ils bénéficieront du droit de

317
330 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

présenter leurs vues dans les mêmes conditions et avec les mêmes garan-
ties que dans une procédure contentieuse, notamment quant à la compo-
sition de la Cour.

15. En conclusion sur ce point, dire comme le fait l’avis, qu’il n’y a pas de
différend et que l'application des articles 82 et 83 du Règlement ne se pose
pas, c’est supposer que la Cour a pu résoudre, dès le premier jour du
procès, la question de fond, c’est-à-dire l’existence de la compétence des
Nations Unies pour révoquer le mandat, en tant qu’organisation inter-
nationale. Or, le moins qu’on ait pu dire, le jour de l’ordonnance du 29
janvier 1971, avant tout débat et délibéré sur le fond, est que cela était
encore un point à établir. C’est une question si importante pour toute la
suite de l’examen de l’affaire que la Cour devait la trancher «avant tout »,
ce qu’elle n’a pas fait. L’argument selon lequel ce serait l’ordonnance du
29 janvier 1971 qui a établi qu'il n’y avait pas de question juridique
pendante entre l’Afrique du Sud et d’autres Etats mais simplement un
avis à donner à un organe politique sur les conséquences et les incidences
de ses décisions revient à dire que, avant tout débat oral sur le fond, la
Cour a pu judiciairement décider le problème de fond sur lequel la
demande d’avis porte. Refuser le juge ad hoc demandé par l’Afrique du
Sud avant d’avoir élucidé cette question de fond c'était irrémédiablement
préjuger celle-c1. Les questions d’existence, de consistance d’un différend,
de parties intéressées, tout a été résolu in limine litis par le seul effet du
rejet de la demande de juge ad hoc, car il était désormais impossible de
revenir en arrière et de modifier ce refus, même dans l’hypothèse où
lexamen du fond aurait amené la Cour à conclure qu’il y avait bien une
question juridique pendante entre plusieurs Etats. Le fait que la Cour
ait confirmé la décision de refus de juge ad hoc dans l’étude du fond ne la
relève pas du grief de ne pas avoir étudié le point de droit «avant tout ».

16. J’ajouterai que, même si la Cour n’avait pas admis, après examen
préliminaire et complet du point de droit, que l’article 83 lui faisait
obligation d'accepter la demande de désignation de juge ad hoc, l’article
68 du Statut lui en laissait la faculté et je me réfère à la déclaration de mes
collègues M. Onyeama et M. Dillard à ce sujet sur l'ordonnance du
29 janvier 1971. Lorsqu'il s’agit de décider si un Etat a légalement été
déchu d’un titre juridique et de déterminer les conséquences juridiques de
cette révocation, la Cour a intérêt à appliquer la disposition de son Statut
qui prévoit le rapprochement de la procédure consultative et de la
procédure contentieuse. La thèse soutenue au paragraphe 39 de l’avis
selon laquelle la seule hypothèse où la Cour peut accepter un juge ad hoc
dans une procédure consultative est celle de l’article 83 du Règlement ne
me semble pas acceptable (cf. l'argumentation de sir Gerald Fitzmaurice,
opinion dissidente, annexe, par. 25, et de M. Onyeama, opinion indivi-
duelle).

318
331 NAMIBIE (S.-0. AFRICAIN) (OP. DISS. GROS)

17. Les deux décisions de la Cour concernant sa composition affectent
la règle, constamment suivie, selon laquelle la Cour, lorsqu’elle donne un
avis, exerce une fonction judiciaire (Composition du Comité de la sécurité
maritime de l’ Organisation intergouvernementale consultative de la naviga-
tion maritime, C.I.J. Recueil 1960, p. 153: «en tant que corps judiciaire,
la Cour doit dans l'exercice de sa fonction consultative rester fidèle aux
exigences de son caractère judiciaire »; formule reprise dans l'affaire du
Cameroun septentrional, C.I.J. Recueil 1963, p. 30). Il est certain en effet
que, si les arrêts et les avis constituent deux formes de décision pour la
Cour, ils sont toujours l'expression de la conviction du juge sur des
règles de droit international. Il n’y a pas deux façons de dire le droit. Pour
les motifs exposés dans les paragraphes précédents, les ordonnances du
26 janvier 1971 n° 3 et du 29 janvier 1971 ne me paraissent pas remplir
les exigences d’une bonne administration de la justice que les dispositions
statutaires et réglementaires ont pour but d’assurer.

* * *

18. Un autre revirement de jurisprudence de la Cour est notable dans la
manière dont la Cour hésite à examiner la légalité de l’acte juridique qui
a provoqué la question sur laquelle il lui est demandé de se prononcer, à
savoir la résolution 2145 (XXI) de l’Assemblée générale. Dans les para-
graphes 88 et 89 de l’avis, la Cour déclare que la demande d’avis ne porte
pas sur la validité de la résolution 2145 (XXI) ou des résolutions du Con-
seil de sécurité, ni sur leur conformité avec la Charte. Ce n'était pas
l'habitude de la Cour de tenir pour acquises les prémisses d’une situation
juridique dont on lui demandait de dire les conséquences; dans l’affaire de
Certaines dépenses des Nations Unies, la Cour a déclaré:

« Le rejet de l’amendement français ne constitue pas une injonction
pour la Cour d’avoir à écarter l’examen de la question de savoir si
certaines dépenses ont été « décidées conformément aux dispositions
de la Charte », si la Cour croit opportun de l’aborder. On ne doit pas
supposer que l’Assemblée générale ait ainsi entendu lier ou gêner
la Cour dans l’exercice de ses fonctions judiciaires; la Cour doit avoir
la pleine liberté d'examiner tous les éléments pertinents dont elle
dispose pour se faire une opinion sur une question qui lui est posée
en vue d’un avis consultatif. » (C.J. Recueil 1962, p. 157.)

La situation est semblable dans les deux affaires; dans Certaines dépenses
des Nations Unies, comme dans l’affaire actuelle, on s'était demandé s’il
convenait de préciser que la Cour devait examiner l’ensemble de la situa-
tion juridique et notamment la validité d’actes de l’Assemblée générale.

319
332 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

Mais, à la différence de l’affaire actuelle, et bien que la thèse de l’examen
le plus large ait été rejetée par l’Assemblée générale avec un amendement
français présenté à cet effet, la Cour avait alors estimé de sa compétence
et de son devoir de faire cet examen, pour remplir pleinement sa tâche
de juge. Comment, en effet, un juge peut-il déduire une obligation d’une
situation quelconque sans avoir d’abord éclairci la question de la légalité
des origines de cette situation? Entre le prononcé de la Cour en 1962 et
le présent avis il y a changement d’attitude.

19. Dans la présente affaire où la Cour a fondé son avis sur une
interprétation des articles 24 et 25 de la Charte sur les pouvoirs du
Conseil de sécurité aussi bien que sur une interprétation de la nature
juridique des pouvoirs de l’Assemblée générale, il eût semblé particu-
lièrement opportun d'exercer sans ambiguïté le pouvoir de la Cour
d'interpréter la Charte que l’Assemblée générale elle-même lui a for-
mellement reconnu dans la résolution 171 (II) du 14 novembre 1947.
Cette résolution recommande le renvoi à la Cour des points de droit
«relatifs à l'interprétation de la Charte ».

20. Je dois donc indiquer brièvement les raisons pour lesquelles je
suis en désaccord avec la Cour en ce qui concerne la nature juridique
de la résolution 2145 (XXDJ et ses effets.

C’est le contenu de la résolution 2145 (XXT) qui détermine la portée
de cet acte; il comporte divers énoncés:

a) sur le droit du peuple du Sud-Ouest africain à la liberté et à l’indépen-
dance, fondé sur la Charte, la résolution 1514 (XV) de l’Assemblée
générale et ses résolutions antérieures concernant le territoire (par.
1 et 7 du préambule, par. 1 de la résolution 2145 (XXT));

b) sur le rappel des obligations du mandat et des pouvoirs de contrôle
des Nations Unies, en tant que successeur de la SdN (par. 2 du préam-
bule, par. 2 de la résolution);

c) sur l’administration du territoire considérée comme contraire au
mandat, à la Charte et à la Déclaration des droits de l’homme (par. 5
du préambule, par. 3 de la résolution);

d) sur la condamnation de l'apartheid et de la discrimination raciale
comme crime contre l’humanité (par. 6 du préambule);

e) sur le droit de reprendre l'administration du territoire sous mandat
(par. 11 du préambule, par. 4, 5, 6 et 7 de la résolution).

21. Il est important également de rappeler que la quasi-unanimité in-
voquée fréquemment comme un argument en faveur de certains effets
juridiques à reconnaître à la résolution 2145 (XXI) recouvre de sérieuses
divergences de vues.

320
333 NAMIBIE (S.-O, AFRICAIN) (OP. DISS. GROS)

a)

b)

d)

Sf)

8)

L'URSS et neuf autres Etats (Albanie, Biélorussie, Cuba, Hongrie,
Pologne, Roumanie, Tchécoslovaquie, Ukraine, Yougoslavie) ont
exprimé des réserves (voir second exposé écrit du Secrétaire général,
par. 30-39) sur la constitution d’un organisme des Nations Unies
pour administrer le territoire de la Namibie, qui est l’un des objets
essentiels de la résolution 2145 (XXI) (cf. dernier par. du préambule
et par. 4 et 5 de la résolution).

L'Australie et le Japon ont fait état des problèmes juridiques com-
plexes en cause et rappelé la nécessité pour l’Assemblée générale de
«s’en tenir strictement aux limites que lui tracent la Charte et le droit
international » (même exposé écrit, par. 49 pour l’Australie et par. 57
pour le Japon).

Le Canada a dit que «l’Assemblée générale n’était pas appelée à
trancher sur le plan juridique la question de savoir si, d’une façon ou
d’une autre, le Gouvernement sud-africain avait failli aux obligations
découlant du mandat...» (eod. loc., par. 50), alors que, on l’a vu au
paragraphe 20 ci-dessus, les paragraphes 5 et 6 du préambule et le
paragraphe 3 de la résolution se prononcent formellement sur ce sujet.

La Belgique a expliqué que «l’adhésion de la délégation belge [à la
résolution 2145 (XXT)] n’impliquait pas pour autant qu’elle l’ap-
prouvait sans nuances ni réserves». La délégation belge eût préféré
que «le point de droit relatif à la compétence de l’Assemblée générale
eût été clarifié avec toute la précision souhaitable » (eod. loc., par. 40).

Le Brésil a de même déclaré que la décision de révocation du man-
dat et de prise d’une responsabilité directe des Nations Unies pour
le territoire «reposerait sur des bases juridiques contestables » et il a
«exprimé un certain nombre de réserves ». Par exemple: «l’Assemblée
générale n’avait pas le droit de décider de révoquer le Mandat » (eod.
loc:, par. 60).

L'Italie et les Pays-Bas ont formellement réservé leur position sur le
paragraphe 4 concernant ce point essentiel de la résolution 2145 (XXI)
qu’est la prise de responsabilité directe de l'ONU en Namibie (eod.
loc., par. 45 et 46). La Nouvelle-Zélande a réservé sa position sur les
modalités d'exécution.

Israël a estimé que «l'aspect politique de la question du Sud-Ouest
africain l’emportait sur les éventuels problèmes juridiques et que le
respect le plus scrupuleux des subtilités juridiques pouvait en l’oc-
currence céder le pas à la sagesse politique de la majorité de l’As-
semblée générale » (eod. loc., par. 51).

On sait que deux Etats ont voté contre la résolution 2145 (XXI) et
que trois se sont abstenus en manifestant dans chaque cas leurs
réserves formelles.

321
334 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

22. Ainsi, ce sont vingt-quatre Etats qui, d’une manière ou d’une autre,
ont formulé opposition, réserve ou doute. Le fait que dix-neuf de ces
Etats aient voté pour la résolution 2145 (XXI) n’enlève rien à la portée de
leurs observations et réserves faites sur ce texte car, en le votant, ces
Etats ne les retiraient pas; leur vote avait donc la signification d’une ac-
ceptation d’une solution politique dont certains caractères demeuraient,
pour chacun d’eux, l’objet des opinions exprimées. Ce n’est donc pas
dans une quasi-unanimité d’intentions que la résolution 2145 (XXI) fut
votée, mais à une très forte majorité, visiblement dominée par le sentiment
qu’on ne faisait pas du droit.

Le Secrétaire général a exposé à la Cour que la notion de réserve était
inapplicable au vote des actes des organes des Nations Unies (audience du
8 mars 1971). Comme l'avis ne s’est pas prononcé sur ce point, il suffira
de rappeler que la pratique est constante et qu’elle a été rendue nécessaire
par la nécessité pour des Etats qui veulent se désolidariser d’une certaine
action de manifester clairement leur attitude (sur l'utilité et le sens de ces
réserves, voir l'opinion de M. Koretsky dans Certaines dépenses des
Nations Unies, C.I.J. Recueil 1962, p. 279). Le refus de cette pratique et de
ses effets aurait pour conséquence de présenter les organes politiques des
Nations Unies comme des organes de décision, semblables à ceux d’un
Etat ou d’un super-Etat, ce que les Nations Unies ne sont pas, comme la
Cour l’a déclaré dans une formule souvent citée. Si, en effet, une minorité
d'Etats qui ne sont pas d’accord avec un acte proposé devaient être liés,
quels que soient leur vote et leurs réserves, l’Assemblée générale serait
un parlement fédéral. Quant au Conseil de sécurité, l'affirmation de
l’inexistence du droit de réserve ou d’abstention serait, pour les membres
permanents, un simple encouragement à l’exercice du veto. Toute la sou-
plesse permise par l’énoncé de réserves et par l’abstention serait retirée
dans la vie quotidienne des Nations Unies, comme le disait M. Koretsky:

«L’abstention au cours du vote de résolutions relatives à telles ou
telles mesures proposées par l'Organisation doit plutôt être considé-
rée comme l'expression d’un désir de ne pas participer à l'exécution
de ces mesures (ni éventuellement à leur financement) en même
temps que de ne pas empêcher leur mise en œuvre par ceux qui ont
voté pour.» (C.I.J. Recueil 1962, p. 279.)

23. La résolution 2145 (XXT) est une recommandation de l’Assemblée
générale concernant un territoire sous mandat. Sauf exception, les re-
commandations n’ont pas de force obligatoire à l'égard des Etats Mem-
bres de l'Organisation. C’est donc, soit dans le droit des mandats, soit
dans la Charte qu’il faut découvrir la justification de l'exception.

24. Reprenons en premier lieu la question de la révocation dans

322
335 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

le système des mandats tel qu’il fut établi à l’origine. Le statut international
du territoire sous mandat a été défini par l’avis de la Cour en 1950 et
«il est conforme aux principes d’une saine interprétation que la Cour
protège la mise en œuvre de son avis du 11 juillet 1950, non seulement
dans ses clauses individuelles mais encore par rapport à son but principal »
(opinion individuelle de sir Hersch Lauterpacht, avis du 1°" juin 1956,
C.J. Recueil 1956, p. 45). C’est dans cet esprit qu'il faut rechercher si le
pouvoir de révocation du mandat a été considéré comme un élément du
statut international défini par la Cour, soit dans lavis de 1950 qui cons-
titue le plus large exposé des principes en la matière, soit dans la procé-
dure et les débats annexes à cet avis.

25. Il faut rappeler le texte de la demande d’avis faite dans la résolution
du 6 décembre 1949 de l’Assemblée générale, sur le point c):

« L'Union sud-africaine a-t-elle compétence pour modifier le statut
international du Territoire du Sud-Ouest africain ou, dans le cas
d’une réponse négative, qui a compétence pour déterminer et modi-
fier le statut international du Territoire? »

La question était posée de façon assez générale pour que, soit dans l’avis,
soit dans les opinions, le problème de la modification unilatérale du statut
par les Nations Unies ait pu être évoqué; «déterminer et modifier le
statut » est la compétence la plus large, puisqu'elle permet à la fois de
définir et délimiter les obligations actuelles, et aussi de les « modifier ».
Il est donc important de constater que le seul prononcé de la Cour, en
termes identiques dans la motivation et dans la réponse à la demande
d’avis sur le point c), a été:

«que la compétence pour déterminer et modifier le statut internatio-
nal du territoire du Sud-Ouest africain appartient à l’Union sud-
africaine agissant avec le consentement des Nations Unies ».

Si la conclusion de la Cour répondait, à l’époque, à une prétention du
mandataire de modifier unilatéralement le statut, la formule de l’avis
est absolue et elle ne comporte aucune indication visant des exceptions
pour le cas de révocation unilatérale du mandat, ou de modification
partielle, moins importante, du statut par les Nations Unies. Il faut re-
connaître que ni la Cour, ni aucun juge participant à la procédure de
1950 n’ont envisagé l’existence d’un pouvoir de révocation appartenant
aux Nations Unies en cas de violation des obligations du mandataire.

Ce n’est pas, cependant, que le problème n’ait pas été soulevé devant
la Cour à l’époque. Le mémoire du Gouvernement des Etats-Unis avait
abordé la question (Statut international du Sud-Ouest africain, CI.

323
336 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

Mémoires, p. 137-139) et le Secrétaire général, dans son exposé oral, lui
avait donné assez d'importance pour en faire l’une de ses conclusions:

« Quatrièmement, la possibilité d’une révocation en cas de viola-
tion grave de ses obligations par un Mandataire n’était pas complète-
ment exclue. On avait suggéré que, dans une circonstance excep-
tionnelle de cette nature, c’était au Conseil, ou à la Cour permanente,
ou aux deux, qu’il appartiendrait de décider.» ({bid., p. 234.)

Puis l'exposé développait la thèse d’« une solution d’accord entre les Na-
tions Unies et le Mandataire » (ibid., p. 236, en italiques dans le texte) qui
sera confirmée par la Cour dans sa réponse à la question c). L’exposé sur
ce point se terminait par:

«La Cour internationale de Justice ne pourrait-elle être mise à
même de remplir un rôle constructif? » [pour l'interprétation et l’ap-
plication du mandat] (ibid., p. 237).

Sans tirer un argument décisif de ces faits, ils interdisent cependant
de prétendre, à inverse, que la question de la révocation unilatérale du
mandat est exclue de la réponse de la Cour à la question c) parce que le
problème n’avait pas été mentionné dans la procédure. Comme on le
voit, il avait été posé par les Etats-Unis et par le Secrétaire général.

26. Dès le 14 décembre 1946, l’Assemblée générale avait adopté une
résolution 65 (I) invitant l'Union sud-africaine à proposer un accord de
tutelle à l'examen de l’Assemblée générale. Et, depuis lors, se succèdent
les invitations à négocier, résolution 141 (II) du 1° novembre 1947,
résolution du 26 novembre 1948, jusqu’à la demande d’avis du 6 décem-
bre 1949. Après l’avis du 11 juillet 1950, l’Assemblée générale a poursuivi
ses efforts pour une négociation avec l’Union sud-africaine (résolution
449 A (V) du 13 décembre 1950; résolution 570 A (VJ) du 19 janvier 1952
où l’on trouve: « Fait solennellement appel au Gouvernement de l’Afrique
du Sud pour qu’il reconsidére sa position et le presse de reprendre des
négociations ... en vue de conclure un accord pour la complète exécution
de Tavis consultatif»; résolution 651 (VII) du 20 décembre 1952 qui
maintient les instructions de négocier données au Comité spécial des
Cinq par les résolutions 570 A (VI) du 19 janvier 1952, 749 A (VIID) du
28 novembre 1953, etc.) Jusqu’a la onzième session en 1957, l’Assemblée
générale ne semble pas avoir conçu d’autre voie de solution pour le Sud-
Ouest africain que celle de la négociation et ce n’est que dans une résolu-
tion 1060 (XI) du 26 février 1957 que le Comité du Sud-Ouest africain fut
chargé de rechercher les moyens juridiques à la disposition des organes
des Nations Unies, des Membres des Nations Unies ou des anciens mem-
bres de la Société des Nations; c’est de là que vint l'initiative de deux Etats
Membres des Nations Unies et anciens membres de la SdN aboutissant

324
337 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

aux arrêts de la Cour de 1962 et 1966. La question posée au Comité du
Sud-Ouest africain était:

«Quelle est l’action juridique dont disposent /es organes de I’ Orga-
nisation des Nations Unies, les Membres de FONU ou les anciens
membres de la SdN … pour assurer que l’Union sud-africaine
s’acquitte des obligations qu’elle a assumées en vertu du Mandat...?»
(C’est moi qui souligne.)

La ligne générale adoptée par les Nations Unies était donc d’engager
l'Afrique du Sud à négocier un accord de tutelle, avec certaines tentatives
d'aménagement d’un statut international d’attente comme le rappelle
l'avis dans son paragraphe 84.

27. Il suffira de constater que, entre 1950 et 1960, date des requêtes de
l'Ethiopie et du Libéria, lorsqu'il s'agissait de poursuivre l’œuvre accom-
plie par la Cour dans son avis du 11 juillet 1950, personne n’a soutenu
qu’il existait un pouvoir de révocation du mandat par les organes des
Nations Unies, ou même un pouvoir de modification des règles du mandat
par cette voie unilatérale. Et la preuve se trouve dans les faits; il était
connu en 1960 qu’une procédure contentieuse devant la Cour serait
longue et comporterait des risques alors que, selon l’avis de la Cour
aujourd’ hui, il a toujours existé un pouvoir unilatéral de révocation du
mandat par l’Assemblée générale, depuis le refus de Afrique du Sud de
se soumettre à surveillance et de présenter des rapports sur son admi-
nistration du territoire. Le moins qu’on puisse dire est que l’Assemblée
générale n’était certes pas consciente d’avoir ce pouvoir en 1960, lors-
qu’elle se contenta de féliciter l'Ethiopie et le Libéria de leur initiative (réso-
lution 1565 (XV) du 18 décembre 1960), et que les Etats opposés aux
prétentions de l’Afrique du Sud n’en étaient pas plus avertis car, ainsi
qu’on l’a vu en octobre 1966, il eût été infiniment plus simple et plus
rapide de «modifier » le mandat par action unilatérale dès 1960, même
après consultation de la Cour sur la méthode à employer, par une demande
d’avis telle que celle à laquelle la Cour a maintenant répondu ex post
facto. Or cela ne fut jamais envisagé avant la révocation prononcée en
octobre 1966, tellement l’idée d’un pouvoir unilatéral de révocation du
mandat apparaissait fragile.

28. En 1955, lors de l'avis sur la Procédure de vote applicable aux
questions touchant les rapports et pétitions relatifs au Territoire du Sud-
Ouest africain (avis du 7 juin 1955, C.J. Recueil 1955, p. 67 et suiv.),
M. Lauterpacht étudia de manière exhaustive tous les problèmes soulevés
par la mise en œuvre de l'avis du 11 juillet 1950 et, parmi ceux-ci, celui de
la situation juridique du mandataire qui refuserait systématiquement de
tenir compte des recommandations qui lui sont adressées (cf. opinion
individuelle, p. 118, 120-121 et 122). Il est important de noter que, même

325
338 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

lorsqu'il suppose atteinte «la limite imperceptible entre l’impropriété et
l’ilégalité, entre la discrétion et l’arbitraire, entre l'exercice de la faculté
juridique de ne pas tenir compte de la recommandation et l’abus de cette
faculté» (p. 120), M. Lauterpacht ne se prononce pas sur la sanction
juridique possible et passe sous silence l’idée de révocation pour violation
de l’obligation du mandataire d'agir de bonne foi. Le but de sa démons-
tration est l'affirmation du caractère juridique de cette obligation, Pidée
de sanction n'étant invoquée que comme une confirmation de ce caractère.

29, La conclusion à tirer de la conduite des Nations Unies et des Etats
les plus directement intéressés à la solution du problème du Sud-Ouest
africain est que le pouvoir de révocation n’est pas un élément du système
des mandats tel qu'il fut établi à l'origine. Il n’est pas conforme à une
interprétation raisonnable des pouvoirs de l'Assemblée générale en
matière de mandats de découvrir aujourd'hui qu'elle avait, depuis vingt-
cing ans, ce que le Conseil de la SdN n'avait pas revendiqué pour lui-
même et ainsi, non seulement le moyen de révoquer le mandat mais, par
la simple évocation de cette compétence, {a possibilité de contraindre le
mandataire à lui rendre compte, argument qui ne fut jamais employé.

30. Le système décrit dans l’avis du 11 juillet 1950, qui n'allait pas
jusqu’à l'affirmation d’une obligation juridique de négocier un accord de
tutelle, ne comportait pas, même implicitement, la notion de révocation
unilatérale, l'accent ayant été mis de manière exclusive sur l’idée de négo-
ciation entre Nations Unies et mandataire. Comme l’arrêt du 21 décembre
1962 (affaires du Sud-Ouest africain) l’a exposé ensuite, «le Conseil ne
pouvait imposer ses vues au Mandataire ... et le Mandataire pouvait
demeurer sourd aux admonestations du Conseil» (C.J. Recueil 1962,
p. 337); l'avis de 1950 {Statut international du Sud-Ouest africain) avait
dit que «le degré de surveillance à exercer par l’Assemblée générale ne
saurait donc dépasser celui qui a été appliqué sous le régime des Man-
dats … » (C.J. Recueil 1950, p. 138).

La preuve de l’existence d’un pouvoir de révocation dans le régime des
mandats n’a pas été faite.

31. La seconde justification présentée à l’appui de la révocation du
mandat se réfère à un pouvoir particulier des Nations Unies de décider la
révocation, même si ce pouvoir n’existait pas à l’origine pour les mandats,
par une sorte de transposition d’une règle générale sur la violation des
traités. On tente de justifier la résolution 2145 (XXT) dans ses effets, par
un appel à la théorie générale de la violation des obligations convention-
nelles, en affirmant l’existence d’un droit pour les Nations Unies, comme
partie à un traité, le mandat, de dénoncer ce traité comme sanction du
refus par l’autre partie, le mandataire, d'exécuter ses obligations.

En premier lieu, l’idée que le régime du mandat est un traité ou résulte
326
339 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

d’un traité n’est pas historiquement exacte, comme le rappelait M. Basde-
vant:

« La Cour a cru pouvoir se fonder sur le caractère de traité reconnu
par elle au Mandat établi par la décision du Conseil de la SdN du
17 décembre 1920. Je ne souscris pas 4 cette interprétation. Je m’en
tiens au caractère de l’acte accompli par le Conseil de la SdN le 17
décembre 1920 ... Il ne m’est pas apparu qu'à cette époque le caractère
propre de cet acte du Conseil ait été contesté. » (C.Z.J. Recueil 1962,
p. 462; c’est moi qui souligne.)

Il faut ajouter que, même si l’on admet que le mandat est un traité, il
n'y a pas dans le droit des traités de règle permettant 4 une partie de
mettre fin discrétionnairement à un traité au cas où elle soutient que
l’autre partie a commis une violation du traité. Il faut un examen des
prétentions contradictoires et l’une ne prévaut pas sur l’autre avant la
décision d’un tiers, conciliateur, arbitre ou juge.

32. Le régime du mandat ayant été internationalement établi est
devenu obligatoire dans les conditions où il a été établi, c’est-à-dire sans
qu’un pouvoir de révocation y ait été inclus. Pour modifier tout statut
international de caractère objectif, il faut lui appliquer les règles qui lui
sont propres. La thèse de la compétence unilatérale de révocation du
mandat par l’Assemblée générale n’est fondée que sur l’idée de la nécessi-
té, quelque apparence qu’on lui donne. Et la fin ne justifie pas les moyens,
comme le rappelait M. Koretsky en 1962 (C.I.J. Recueil 1962, p. 268).
Dire qu’un pouvoir est nécessaire, qu’il découle logiquement d’une
certaine situation, est l’aveu de l’inexistence d’une justification juridique.
Nécessité n’a pas de loi, dit-on; c’est en effet qu’on sort du droit lorsqu’on
invoque la nécessité.

33. Dans ces conditions, le problème des conséquences juridiques de la
résolution 2145 (XXE) et des résolutions connexes du Conseil de sécurité
se pose pour moi d’une manière très différente de celle que la Cour adopte.
Comme l’ont dit M. Lauterpacht en 1955 et M. Koretsky en 1962, je
considère que les recommandations de l’Assemblée générale ne créent pas
«d'obligation juridique de passer à exécution, bien qu’en certaines
circonstances elles constituent une autorisation légale pour les membres
décidés à s’y conformer soit individuellement soit collectivement » (C.LJ.
Recueil 1955, p. 115). En la présente affaire, faute de pouvoir de révocation
dans le régime du mandat, ni l’Assemblée générale, ni même le Conseil de
sécurité ne peuvent faire naître ce pouvoir ex nihilo. Il y a donc des re-
commandations, hautement respectables, mais qui n’obligent pas juridi-
quement les Etats Membres à une action communautaire ou individuelle.
Cette thèse classique fut exposée à la Cour par le représentant de l'URSS
dans l’affaire de Certaines dépenses des Nations Unies (exposé écrit, C.J,

327
340 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

Mémoires, p. 273; exposé oral, ibid., p. 411-412). En 1962 et en 1970, la
France a également soutenu que les Nations Unies ne pouvaient, par la
voie des recommandations, légiférer et contraindre les Etats Membres
(C.LJ. Mémoires, Certaines dépenses des Nations Unies, p. 133-134; exposé
écrit dans la présente affaire, C.l.J. Mémoires, vol. I, p. 365-368, avec le
rappel des réserves faites « maintes fois », ibid., p. 368, note 1; voir aussi
la déclaration du Gouvernement des Etats-Unis à propos de l’attitude de
certains Etats après l'avis sur Certaines dépenses des Nations Unies,
notamment sur le probleme du double standard parmi les Etats Membres,
Nations Unies, doc. A/AC.121/SR.15.Corr.1).

La résolution 2145 (XXI) est une recommandation dont la portée
politique est considérable mais les Etats Membres des Nations Unies,
même ceux qui l’ont votée, ne sont pas tenus par une obligation juridique
d’agir conformément à ses dispositions et ils demeurent libres de déter-
miner leur action.

34. Il reste à examiner l’argument que le Conseil de sécurité a, s’il en
était besoin, «confirmé » la résolution 2145 (XXI) (cf. en ce sens l’exposé
oral du Gouvernement des Etats-Unis, audience du 9 mars 1971). Mais
comment un acte irrégulier peut-il étre rendu légitime par un organe qui
n’a déclaré qu’en «prendre acte» ou en «tenir compte »? Régulariser un
acte signifie le pouvoir de faire soi-même ce que le premier organe n’a pu
faire valablement. Et le Conseil de sécurité n’a pas, par lui-même, plus de
pouvoir de révoquer le mandat que l’Assemblée générale, si ce pouvoir de
révocation n'existait pas dans le système des mandats. Le problème
demeure. |

Quant à la thèse selon laquelle les articles 24 et 25 de la Charte per-
mettent au Conseil de sécurité d’intervenir directement dans la révocation
du mandat et de prendre des décisions obligatoires pour les Etats parce que
la situation a été traitée en relation avec le maintien de la paix et de la
sécurité internationales, c’est une nouvelle tentative pour modifier les
principes de la Charte sur les pouvoirs reconnus par les Etats aux organes
qu'ils instituèrent. Il ne suffit pas de dire qu’une affaire a un «écho » sur le
maintien de la paix pour que le Conseil de sécurité se transforme en
gouvernement mondial. La Cour a bien défini les conditions de la Charte:

«Ceci n’équivaut pas à dire que l'Organisation soit un Etat, ce
qu'elle n’est certainement pas, ou que sa personnalité juridique, ses
droits et ses devoirs soient les mêmes que ceux d’un Etat. Encore
moins cela équivaut-il à dire que l'Organisation soit un « super-Etat »,
quel que soit le sens de cette expression.» (C.I.J. Recueil 1949,
p. 179.)

35. Il n’y a pas d'exemple d'affaire portée devant le Conseil de sécurité
où l’un des Etats Membres ne puisse prétendre que la persistance d'une
certaine situation porte atteinte, immédiate ou lointaine, au maintien de

328
341 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

la paix. La Charte a été établie avec trop de précautions pour en laisser
détruire l’équilibre. Ici encore on peut rappeler les formules du représen-
tant de l'URSS devant la Cour en 1962:

. .«Le fait d’opposer l'efficacité de ’ Organisation des Nations Unies
à Pobservation des principes de la Charte des Nations Unies est
juridiquement dépourvu de tout fondement, tout comme il est
dangereux. Il est évident pour tous que le respect des principes de la
Charte des Nations Unies est la condition nécessaire de l’efficacité
des Nations Unies. L’expérience des Nations Unies prouve clairement
que c’est seulement en se fondant sur la stricte observation des
principes de la Charte des Nations Unies que l'Organisation peut
devenir un instrument efficace du maintien de la paix et de la sécurité
internationales et du développement de relations amicales entre
Etats.» (C.J. Mémoires, Certaines dépenses des Nations Unies
(article 17, paragraphe 2, de la Charte), p. 411-412, traduction du
Greffe; voir aussi l’exposé écrit du Gouvernement français dans la
même affaire, eod. loc., p. 134; cf. la déclaration faite au Parlement
au nom du Gouvernement du Royaume-Uni sur la nature juridique
de l’obligation résultant de recommandations du Conseil de sécurité
dans Hansard, vol. 812, n° 96, 3 mars 1971, p. 1763 et suiv.)

C’est ce qu’avaient bien marqué dans le débat sur la présente affaire
les délégués de plusieurs Etats au Conseil de sécurité, qui indiquérent que
la seule façon d’obliger les Etats eût été de prendre en Conseil une
décision fondée sur le chapitre VII de la Charte, après avoir procédé aux
constatations nécessaires, méthode que le Conseil choisit de ne pas
adopter.

La mesure de la solidarité acceptée dans une organisation internationale
est fixée par l’acte constitutif. On ne peut la modifier ultérieurement par
uneinterprétation fondée sur des buts et principes toujours très largement
énoncés, tels la coopération internationale ou le maintien de la paix.
Sinon, une association d'Etats créée pour assurer une coopération inter-
nationale ne se différencierait en rien d’une fédération. Ce serait précisé-
ment le « super-Etat » que les Nations Unies ne sont pas.

36. Ii n’y a donc pas d’autres conséquences pour les Etats que l’obliga-
tion d'examiner de bonne foi la mise en œuvre des recommandations
faites par l’Assemblée générale et le Conseil de sécurité sur la situation de
la Namibie (cf. déclaration orale des Etats-Unis, par. IV in fine, audience
du 9 mars 1971).

*
* *

37. Il me paraît impossible cependant de s’arrêter à ces seules consta-
tations juridiques, vu l'importance des intérêts humanitaires en cause et
celle de la question de principe posée devant la Cour depuis plus de vingt

329
342 NAMIBIE (S.-O, AFRICAIN) (OP. DISS. GROS)

ans. Il serait regrettable de ne pas indiquer les moyens de poursuivre
l'œuvre de la Cour de 1950. J’estime que la Cour pouvait approcher la
question posée par le Conseil de sécurité d’une manière différente, plus
conforme à ses traditions, et qui eût ouvert aux Nations Unies des pers-
pectives de solution au lieu d’une impasse. Cette approche n’ayant pas
été retenue, je ne puis qu’en indiquer les grandes lignes.

Ce qui est essentiel dans une demande d’avis, comme dans une requête
contentieuse, c’est son objet, non les motivations présentées au cours de
la procédure. Le juge saisi d’une affaire doit juger cette affaire et non
une autre (cf. Société commerciale de Belgique, C.P.JI. série A/B n° 78,
p. 173; Pécheries, CI.J. Recueil 1951, p. 126 sur «des éléments qui ...
pourraient fournir les motifs de l’arrét et non en constituer l’objet » +; de
même, dans l’arrêt des Minquiers et Ecréhous, la Cour distingue entre les
raisons invoquées et les demandes, C.1.J. Recueil 1953, p. 52). La demande
faite à la Cour était de définir le statut juridique actuel de la Namibie, les
prétentions contradictoires des Etats n’étant que des explications propo-
sées à la Cour, les uns tenant que la révocation du mandat est définitive,
les autres qu’elle est douteuse ou illégale. Maïs la demande est véritable.
ment de faire déclarer par la Cour ce qu'il est advenu du mandat et
quelles sont les conséquences juridiques de diverses actions, soit du
mandataire, soit des Nations Unies. La Cour pouvait répondre à cette
demande par d’autres motifs que ceux qui furent invoqués devant elle et
par un autre système de raisonnement, à la seule condition de ne pas
répondre à une autre demande que celle qui fut formulée, évitant ainsi de
transformer l’affaire «en un autre différend dont le caractère ne serait pas
le même » (C.P.J.I. série A/B n° 78, p. 173; c’est moi qui souligne).

38. L'avis de 1950 définit le Sud-Ouest africain comme «un territoire
soumis au Mandat international assumé par l’Union sud-africaine le
17 décembre 1920 » (C.LJ. Recueil 1950, p. 143). IT existe donc un régime
international de mandat, en vigueur tant qu’il n’y a pas été mis fin par un
procédé opposable juridiquement à tous les Etats intéressés. La protec-
tion des peuples non encore pleinement capables de se gouverner eux-
mêmes constituant «une mission sacrée de civilisation», réalisée dans le
statut de mandat en 1920, a continué de porter effet. La Cour, en 1950,
avait montré la voie juridique à suivre pour modifier et, éventuellement,
terminer le statut. C’est cette voie qu’il fallait suivre.

39. Certes l'avis consultatif du 11 juillet 1950 n’a pas imposé à l’Afri-
que du Sud, comme une obligation juridique, la conclusion d’un accord

 

1 Le texte anglais de l'arrêt ne rend pas aussi clairement la distinction entre
motifs et objet, mais c’est le texte français qui fait foi.

330
343 NAMIBIE (S.-O. AFRICAIN) (OP: DISS. GROS)

de tutelle. En n’allant pas jusqu’à l’extrême logique de la position de
principe qu’elle prenait en disant: « Rien ne permet de conserver les droits
dérivés du Mandat, tout en répudiant les obligations qui en découlent »
(C.LJ. Recueil 1950, p. 133), la Cour refusait de dire qu’il y avait une
obligation de transformer le mandat en tutelle, parmi les obligations du
mandataire. Mais la discussion ne s’arrête pas 14, comme le montre la
suggestion faite par M. Charles De Visscher, dans des écrits postérieurs
complétant les vues exprimées dans son opinion de 1950 sur la portée de
l'obligation de négocier (C.J. Recueil 1950, p. 186 et suiv.) ainsi que
l'examen du problème par M. Lauterpacht en 1955 (par. 28, supra).

40. J’estime que la Cour devait reprendre les observations de ces deux
juges et les mettre en œuvre dans son avis. Dans son arrêt du 20 février
1969 (affaires du Plateau continental de la mer du Nord, C.I.J. Recueil
1969, p. 48), la Cour a rappelé le contenu de toute obligation de négocier,
déjà définie dans l’avis consultatif sur le Trafic ferroviaire entre la Lithuanie
et la Pologne: l'obligation «n’est pas seulement d'entamer des négociations,
mais encore de les poursuivre autant que possible, en vue d’arriver à des
accords » (C.P.J.I. série A/B n° 42, p. 116) et, en ce qui concerne l’arrêt de
1969, la Cour disait que les négociations menées dans les affaires du
Plateau continental de la mer du Nord n'avaient pas satisfait à ces condi-
tions.

41. Rappelons brièvement la thèse du Gouvernement de l’Afrique du
Sud sur l'impossibilité où il s’est trouvé de négocier avec les Nations
Unies après l’avis du 11 juillet 1950: cette thèse est exposée de façon fort
claire dans le contre-mémoire sud-africain et la plaidoirie du 11 octobre
1962 (C.J. Mémoires, Sud-Ouest africain, vol. IL, p. 86-95, et vol. VIE,
p. 241-250). Selon ce gouvernement, le Comité spécial établi en 1950 et le
Comité du Sud-Ouest africain en 1953 avaient comme mission de recher-
cher les moyens de mettre en œuvre l’avis consultatif; de même, le Comité
des bons offices établi en 1957 devait rechercher un accord qui conserve-
rait au territoire pris dans son ensemble un statut international et qui soit
conforme aux buts des Nations Unies. L’argument de |’Afrique du Sud
est fondé sur ces termes de référence précis et en fait la cause de l’absence
de négociation pour la mise en œuvre de l’avis de 1950. C’est ainsi que
lV Afrique du Sud offrit en 1959 d’« entrer en discussion avec un organisme
ad hoc des Nations Unies qui pourrait étre constitué aprés consultation
avec Ie Gouvernement de l’Union et qui aurait toute possibilité d’aborder
sa mission de façon constructive, permettant les plus amples discussions
et l'examen de toutes les possibilités »; cette déclaration fut reprise en 1960
en termes identiques (eod. loc., vol. I, p. 83, mémoire de l'Ethiopie;
vol. IL, p. 91, contre-mémoire sud-africain).

42. De son côté, l’Assemblée générale, déjà avant l’avis de 1950, en
1946, 1947 et 1948, par trois résolutions successives, avait invité Afrique
du Sud à négocier un accord de tutelle. Après que la Cour eut déclaré que

331
344 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

l'Afrique du Sud n’avait pas l’obligation juridique de placer le territoire
sous le régime de tutelle, de nombreuses tentatives furent faites par
l’Assemblée, que le présent avis rappelle dans le paragraphe 84 (voir
aussi par. 26, supra).

43. On peut résumer, très sommairement, l'opposition des thèses de la
manière suivante. Les Nations Unies cherchaient à aboutir à la négocia-
tion d’un accord de tutelle; l'Afrique du Sud ne voulait pas transformer
le mandat en tutelle. Il faut rechercher qui a abusé de sa position juridique
dans cette controverse sur l'étendue de l'obligation de négocier. La
différence dans l’appréciation du problème juridique en 1950 et au-
jourd’hui porte uniquement sur ce point. En 1950 la Cour ne pouvait
envisager dans son avis l’hypothèse que l’obligation de comportement
reconnue par elle à l’égard de l’Afrique du Sud en déclarant qu’un accord
devrait être conclu pour modifier le mandat rencontrerait des difficultés
d'application; d’où le silence sur ce point. Mais les règles générales sur
l’obligation de négocier suffisent. Si une négociation avait été entamée de
bonne foi et si, à un moment donné, sur des points précis objectivement
discutables, l’accord n’avait pu se faire, on pourrait soutenir que l'avis de
1950 sur l’inexistence d’une obligation juridique de mettre le territoire
sous tutelle empêche d’aller plus loin, parce que, dans cette hypothèse,
le refus d'acceptation d’un projet d'accord de tutelle par le mandataire
pourrait être jugé raisonnablement justifié. « Nulle partie ne peut préten-
dre imposer ses conditions à l’autre » (C.J. Recueil 1950, p. 139). Mais les
faits sont différents: il n’y a jamais eu de commencement de la négociation
pour un accord de tutelle par le fait de PAfrique du Sud. La violation de
la règle de droit en l’espèce est la violation de l’obligation de négocier de
bonne foi. Dire que les Nations Unies devaient accepter la négociation
d’un accord autre qu’un accord de tutelle selon les bases proposées par
l'Afrique du Sud est de la part de ce gouvernement interpréter l’avis de
1950 contrairement à son sens et abuser de sa qualité de partie qualifiée
pour modifier le mandat. En voulant imposer aux Nations Unies sa
propre conception de l’objet de la négociation pour la modification et la
transformation du mandat, l'Afrique du Sud n’a pas rempli l'obligation
de comportement instituée par l'avis de 1950.

Par contre les Nations Unies n’abusaient aucunement de leur situation
juridique en refusant toute autre négociation que celle qui aboutirait à
un accord de tutelle, car tel était bien le but reconnu par l’avis de 1950 et
déjà envisagé par la résolution de la Société des Nations du 18 avril 1946.
« L’intention a évidemment été de sauvegarder les droits des Etats et des
peuples en toutes circonstances et à tous égards, jusqu’à ce que chaque
territoire soit placé sous le Régime de Tutelle »(C.I.J. Recueil 1950, p. 134).
Les Nations Unies auraient pu légitimement constater cette situation

332
345 NAMIBIE (S.-O. AFRICAIN) (OP. DISS. GROS)

d’impasse dans la négociation et mettre en demeure l’Afrique du Sud de
remplir son obligation de négocier.

44, Cette vue des choses est renforcée par la constante interprétation
donnée par l’Afrique du Sud de ses propres pouvoirs, qu'il s’agisse de la
prétention à l’incorporation du territoire, essentiellement contraire au
régime du mandat, ou de sa thèse sur les titres juridiques de l’Afrique du
Sud autres que le mandat. La situation juridique du mandataire reconnue
formellement par la Cour en 1950 donnait le droit à PAfrique du Sud de
négocier les conditions de la transformation du mandat en tutelle; depuis
1950 cette situation a été utilisée pour faire obstacle au principe même de
la transformation.

45. Une telle analyse faite par la Cour et fondée sur la constatation
judiciaire d’une violation de l’obligation de transformer le mandat par la
négociation, comme le prescrivait l’avis de 1950, aurait eu des consé-
quences juridiques en ce qui concerne le maintien de la présence de
l'Afrique du Sud dans le territoire sous mandat. J’estime que, dans cette
perspective, ces conséquences juridiques auraient été fermement motivées
en droit.

(Signé) André GROS.

333
